UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3392 John Hancock Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: July 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Global Real Estate Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Common stocks 98.52% (Cost $42,278,522) Australia 6.28% Commonwealth Property Office Fund (Office REIT) 480,000 607,724 Goodman Group (Diversified REIT) 90,000 212,715 Stockland (Diversified REIT) 92,397 398,866 Westfield Group (Retail REIT) 84,500 1,275,278 Bermuda 1.44% Hongkong Land Holdings Ltd. (Real Estate Management & Development) 140,000 574,357 Canada 2.42% Artis Real Estate Investment Trust (Retail REIT) 32,600 489,024 Retrocom Mid-Market Real Estate Investment Trust (Diversified REIT) 123,900 471,908 France 5.23% Societe Fonciere Lyonnaise (Office REIT) 7,037 525,744 Unibail-Rodamco (Retail REIT) 4,700 1,051,452 Vinci SA (Construction & Engineering) 8,900 503,203 Germany 2.56% IVG Immobilien AG (Real Estate Management & Development) 53,800 1,016,984 Guernsey Channel Islands 0.95% Eurocastle Investment Ltd. (Real Estate Management & Development) 49,000 376,290 Hong Kong 22.05% C C Land Holdings Ltd. (Apparel, Accessories & Luxury Goods) 278,000 162,671 Champion Real Estate Investment Trust (Office REIT) 900,000 427,466 Cheung Kong Holdings Ltd. (Real Estate Management & Development) 90,000 1,259,138 China Overseas Land & Investment Ltd. (Real Estate Management & Development) 128,000 226,701 China Resources Land Ltd. (Real Estate Management & Development) 216,000 283,406 Chinese Estates Holdings Ltd. (Real Estate Management & Development) 195,000 276,551 Henderson Land Development Co. Ltd. (Real Estate Management & Development) 83,000 513,761 Keck Seng Investments Ltd. (Real Estate Management & Development) 745,679 400,145 Link Real Estate Investment Trust (Retail REIT) 145,000 323,576 Melco Crown Entertainment Ltd. ADR (Casinos & Gaming) (I) 159,000 982,620 Road King Infrastructure Ltd. (Highways & Railtracks) 1,193,922 1,198,312 Shenzhen Investment Ltd. (Real Estate Management & Development) 3,782,857 1,293,960 Sun Hing Kai Properties Ltd. (Real Estate Management & Development) 76,000 1,127,143 Wharf (Holdings) Ltd. (Real Estate Management & Development) 65,000 287,290 Japan 12.70% Japan Retail Fund Investment Corp. (Retail REIT) 110 559,094 Mitsubishi Estate Co. Ltd. (Real Estate Management & Development) 55,000 1,324,635 Mitsui Fudosan Co. Ltd. (Real Estate Management & Development) 66,000 1,493,190 Nippon Building Fund, Inc. (Office REIT) 77 909,048 Sumitomo Realty & Development Co. Ltd. (Real Estate Management & Development) 37,000 761,930 Malaysia 2.00% Axis Real Estate Investment Trust (Office REIT) 667,000 344,153 KLCC Property Holdings Berhad (Real Estate Management & Development) 513,000 450,199 Singapore 7.16% Allco Commerical Real Estate Investment Trust (Office REIT) 2,180,000 1,284,718 ARA Asset Management (Asset Management & Custody Banks) 876,978 413,231 Page 1 John Hancock Global Real Estate Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Singapore (continued) Capitaland Ltd. (Real Estate Management & Development) 95,000 392,053 Lippo-Mapletree Indonesia Retail Trust (Retail REIT) 1,735,000 757,220 United Kingdom 6.34% British Land Co. PLC (Diversified REIT) 50,227 694,774 Great Portland Estates PLC (Office REIT) 65,000 436,062 Hammerson PLC (Retail REIT) 43,000 813,011 Land Securities Group PLC (Retail REIT) 22,700 577,599 United States 29.39% Alexandria Real Estate Equities, Inc. (Office REIT) 8,600 888,036 Avalonbay Communities, Inc. (Residential REIT) 8,800 877,448 Boston Properties, Inc. (Office REIT) 8,000 769,520 BRE Properties, Inc. (Class A) (Residential REIT) 17,100 835,848 Corporate Office Properties Trust (Office REIT) 5,500 213,840 Digital Realty Trust, Inc. (Office REIT) 27,900 1,197,189 Douglas Emmett, Inc. (Office REIT) 21,500 505,895 Essex Property Trust, Inc. (Residential REIT) 10,100 1,225,635 Host Hotels & Resorts, Inc. (Specialized REIT) 33,510 439,316 Mack-Cali Realty Corp. (Office REIT) 5,500 211,090 ProLogis Co. (Industrial REIT) 15,200 742,976 Simon Property Group, Inc. (Retail REIT) 11,470 1,062,466 SL Green Realty Corp. (Office REIT) 8,000 666,720 Tejon Ranch Co. (Real Estate Management & Development) (I),(L) 14,000 424,900 Thomas Properties Group, Inc. (Real Estate Management & Development) 69,316 573,243 Vornado Realty Trust (Diversified REIT) 11,000 1,045,770 Par value Issuer, description, maturity date Value Short-term investments 3.07% (Cost $1,221,119) Joint Repurchase Agreement 1.98% Joint Repurchase Agreement with Barclays PLC dated 7-31-08 at 2.05% to be repurchased at $788,045 on 8-1-08, collateralized by $487,726 U.S. Treasury Inflation Indexed Noted 3.675% due 4-15-28 (valued at $803,760 including interest). 788 788,000 Interest Issuer rate Shares Value Cash Equivalents 1.09% John Hancock Cash Investment Trust(T)(W) 2.573% (Y) $433,119 433,119 Total investments (Cost $43,499,641) 101.59% Other assets and liabilities, net (1.59%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipt (I) Non-income producing security. (L) All or a portion of this security is on loan as of July 31, 2008. Page 2 John Hancock Global Real Estate Fund Securities owned by the Fund on July 31, 2008 (Unaudited) (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of July 31, 2008.  At July 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $43,715,260. Net unrealized depreciation aggregated $3,337,047, of which $4,912,837 related to appreciated investment securities and $8,249,884 related to depreciated investment securities. Page 3 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. In deciding whether to make a fair value adjustment to the price of a security, the Board of Trustees or their designee may review a variety of factors, including developments in foreign markets, the performance of U.S. securities markets and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed, but the Fund is calculating the net asset value. In view of these factors, it is likely that a Fund investing significant amounts of assets in securities in foreign markets will be fair valued more frequently than a Fund investing significant amounts of assets in frequently traded, U.S. exchange listed securities of large-capitalization U.S. issuers. For purposes of determining when fair value adjustments may be appropriate with respect to investments in securities in foreign markets that close prior to the NYSE, the Fund will, on an ongoing basis, monitor for significant market events. A significant market event may be a certain percentage change in the value of an index that tracks foreign markets in which Fund has significant investments. If a significant market event occurs due to a change in the value of the index, the pricing for investments in foreign markets that have closed prior to the NYSE will promptly be reviewed and potential adjustments to the net asset value will be recommended to the Funds Pricing Committee where applicable. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. Real estate concentration risk The Fund concentrates its investments in real estate securities, including REITs. A fund with a concentrated portfolio is vulnerable to the risks of the industry in which it invests and is subject to greater risks and market fluctuations than funds investing in a broader range of industries. Real estate securities are susceptible to the risks associated with direct ownership of real estate such as declines in property values; increases in property taxes, operating expenses, interest rates or competition; zoning changes; and losses from casualty and condemnation. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund may receive compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co., Inc. and MS Securities Services, Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). John Hancock Mid Cap Equity Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Common stocks 101.19% (Cost $26,117,093) Aerospace & Defense 1.79% Alliant Techsystems, Inc. (I) 4,200 415,758 Air Freight & Logistics 2.01% C.H. Robinson Worldwide, Inc. 9,700 467,540 Application Software 3.99% Concur Technologies, Inc. (I) 10,000 412,200 Salesforce.com, Inc. (I) 8,100 516,699 Asset Management & Custody Banks 3.94% Eaton Vance Corp. 12,005 445,866 SEI Investments Co. 20,450 470,963 Automotive Retail 2.05% O'Reilly Automotive, Inc. (I) 18,650 476,321 Biotechnology 7.30% BioMarin Pharmaceutical, Inc. (I) 13,000 423,150 ImClone Systems, Inc. (I) 13,100 837,483 Onyx Pharmaceuticals, Inc. (I) 10,850 439,425 Casinos & Gaming 4.31% Bally Technologies, Inc. (I) 15,900 505,461 Penn National Gaming, Inc. (I) 17,487 498,904 Communications Equipment 2.32% Harris Corp. 11,200 539,280 Computer & Electronics Retail 3.79% GameStop Corp. (Class A) (I) 10,450 423,329 IHS, Inc. (Class A) (I) 4,000 248,920 MICROS Systems, Inc. (I) 6,600 209,088 Construction & Engineering 1.85% Chicago Bridge & Iron Co. NV 13,162 431,319 Data Processing & Outsourced Services 0.98% Euronet Worldwide, Inc. (I)(L) 14,315 229,040 Diversified Commercial & Professional Services 2.35% Corrections Corp. of America (I) 19,530 547,426 Diversified Financial Services 1.66% IntercontinentalExchange, Inc. (I) 3,870 386,226 Electrical Components & Equipment 1.96% EnerSys, Inc. (I) 14,100 455,148 Electronic Manufacturing Services 1.00% Trimble Navigation Ltd. 7,039 233,695 Health Care Equipment 8.97% Gen-Probe, Inc. (I) 10,260 547,063 Hologic, Inc. (I) 25,484 470,690 ResMed, Inc. (I) 14,400 544,608 Page 1 John Hancock Mid Cap Equity Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Health Care Equipment (continued) Thoratec Corp. (I) 28,000 525,280 Health Care Facilities 1.32% Psychiatric Solutions, Inc. (I) 8,750 306,425 Health Care Supplies 4.20% Align Technology, Inc. (I)(L) 46,377 464,234 Inverness Medical Innovations, Inc. (I) 15,220 513,066 Integrated Oil & Gas 1.98% InterOil Corp. (L) 16,580 462,085 Internet Software & Services 3.52% Akamai Technologies, Inc. (I) 14,900 347,766 VistaPrint Ltd. (I)(L) 18,350 472,879 Investment Banking & Brokerage 2.13% Raymond James Financial, Inc. 17,175 496,357 Life Sciences Tools & Services 4.76% Covance, Inc. (I) 6,575 603,585 QIAGEN NV (I)(L) 26,800 503,572 Oil & Gas Equipment & Services 3.45% Core Laboratories NV (I) 3,150 408,272 Superior Energy Services, Inc. (I) 8,343 395,708 Oil & Gas Exploration & Production 2.29% Quicksilver Resources, Inc. (I) 11,000 287,760 Range Resources Corp. (I) 5,076 246,491 Pharmaceuticals 3.45% Sepracor, Inc. 14,680 256,607 Shire Ltd. ADR (I) 10,845 545,937 Regional Banks 2.24% Cullen/Frost Bankers, Inc. 9,885 521,335 Restaurants 1.51% Chipotle Mexican Grill, Inc. (Class A) (I) 5,131 351,473 Semiconductor Equipment 7.25% FormFactor, Inc. (I) 23,480 408,552 Lam Research Corp. (I) 11,620 382,182 Tessera Technologies, Inc. (I) 30,700 534,794 Varian Semiconductor Equipment Associates, Inc. (I) 12,418 362,854 Soft Drinks 0.98% Hansen Natural Corp. (I) 9,989 228,348 Specialized Finance 3.25% Portfolio Recovery Associates, Inc. (I)(L) 11,505 458,704 Nasdaq OMX Group, Inc. (I) 10,731 298,000 Specialty Stores 2.29% PetSmart, Inc. 23,504 533,776 Page 2 John Hancock Mid Cap Equity Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Steel 1.54% Steel Dynamics, Inc. 11,288 357,604 Trading Companies & Distributors 2.36% Finning International, Inc. 20,584 549,805 Trucking 2.40% J.B. Hunt Transport Services, Inc. 15,125 559,322 Interest Maturity Credit Par value Issuer, description, maturity date rate date rating (A) Value Short-term investments 11.87% (Cost $2,763,085) U.S. Government Agency 0.43% Federal Home Loan Bank, Discount Note 1.82% (Y) 08/01/08 AAA 100 100,000 Shares Cash Equivalents 11.44% John Hancock Cash Investment Trust (T)(W) 2.5734% (Y) 2,663,085 2,663,085 Total investments (Cost $28,880,178) 113.06% Other assets and liabilities, net (13.06%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipt (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (I) Non-income producing security. (L) All or a portion of this security is on loan as of July 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of July 31, 2008.  At July 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $29,202,063. Net unrealized depreciation aggregated $2,880,603 of which $888,223 related to appreciated investment securities and $3,768,826 related to depreciated investment securities. Page 3 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. In deciding whether to make a fair value adjustment to the price of a security, the Board of Trustees or their designee may review a variety of factors, including developments in foreign markets, the performance of U.S. securities markets and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed, but the Fund is calculating the net asset value. In view of these factors, it is likely that a Fund investing significant amounts of assets in securities in foreign markets will be fair valued more frequently than a Fund investing significant amounts of assets in frequently traded, U.S. exchange listed securities of large-capitalization U.S. issuers. For purposes of determining when fair value adjustments may be appropriate with respect to investments in securities in foreign markets that close prior to the NYSE, the Fund will, on an ongoing basis, monitor for significant market events. A significant market event may be a certain percentage change in the value of an index that tracks foreign markets in which Fund has significant investments. If a significant market event occurs due to a change in the value of the index, the pricing for investments in foreign markets that have closed prior to the NYSE will promptly be reviewed and potential adjustments to the net asset value will be recommended to the Funds Pricing Committee where applicable. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund may receive compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co., Inc. and MS Securities Services, Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). John Hancock Technology Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Common stocks 96.54% (Cost $131,504,538) Application Software 7.43% Adobe Systems, Inc. (I) 52,600 2,175,010 Amdocs Ltd. (I) 80,000 2,432,800 JDA Software Group, Inc. (I) 112,600 1,922,082 NetScout Systems, Inc. (I) 260,800 3,552,096 Commercial Services 1.02% Teletech Holdings, Inc. (I) 101,500 1,380,400 Communications Equipment 12.02% Cisco Systems, Inc. (I) 239,000 5,255,610 Comverse Technology, Inc. (I) 319,400 4,784,612 Harris Corp. 27,200 1,309,680 QUALCOMM, Inc. 89,550 4,955,697 Computer & Electronics Retail 1.79% GameStop Corp. (Class A) (I) 60,000 2,430,600 Computer Hardware 15.23% Apple, Inc. (I) 37,750 6,000,363 Hewlett-Packard Co. 161,800 7,248,640 International Business Machines Corp. 58,000 7,422,840 Computer Storage & Peripherals 1.08% Seagate Technology, Inc. 97,500 1,459,575 Diversified Banks 0.10% First Internet Bancorp (I) 14,369 137,942 Electronic Manufacturing Services 1.64% Flextronics International Ltd.(I) 232,000 2,071,760 Silicon Genesis Corp. (B)(I)(K) 143,678 152,586 Health Care Equipment 0.04% SerOptix, Inc. (B)(I)(K) 491,800 54,098 Home Entertainment Software 5.52% Activision Blizzard, Inc. 99,200 3,569,216 Perfect World Co. Ltd. SPADR (L) 50,500 1,336,230 Shanda Interactive Entertainment Ltd. ADR (I) 100,000 2,583,000 Internet Retail 1.59% Priceline.com, Inc. (I)(L) 18,800 2,161,060 Internet Software & Services 8.11% Google, Inc. (Class A) (I) 6,591 3,122,486 Sohu.com, Inc. (I) 27,500 2,075,700 Symantec Corp. (I) 172,425 3,632,995 Yahoo!, Inc. (I) 109,000 2,168,010 Investment Banking & Brokerage 1.55% BancTec, Inc. (B)(I)(K)(S) 591,080 2,098,334 IT Consulting & Other Services 0.97% Gomez, Inc. (B)(I)(K) 328 1,532 Sapient Corp. (I) 203,000 1,311,380 Page 1 John Hancock Technology Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Semiconductor Equipment 1.59% Amkor Technology, Inc. (I) 143,000 1,252,680 Mattson Technology, Inc. (I) 201,200 907,412 Semiconductors 12.28% 02Micro International Ltd. ADR 197,000 1,010,610 Altera Corp. 79,000 1,734,050 Integrated Device Technology, Inc. 128,000 1,282,560 Intel Corp. 406,050 9,010,250 Micron Technology, Inc. (I) 370,000 1,787,100 Texas Instruments, Inc. 75,200 1,833,376 Systems Software 12.48% CA, Inc. 71,600 1,708,376 Check Point Software Technologies Ltd. (I) 87,000 1,986,210 Microsoft Corp. 355,300 9,138,316 Oracle Corp. (I) 190,500 4,101,465 Technology Distributors 7.20% Arrow Electronics, Inc. (I) 73,350 2,363,337 Avnet, Inc. (I) 52,300 1,425,698 Ingram Micro, Inc. (Class A) (I) 144,500 2,663,135 Tech Data Corp. (I) 95,300 3,323,111 Telecommunications-Telephone Companies 0.02% Primus Telecommunications Group, Inc. (I) 67,620 21,638 Wireless Telecommunication Services 4.88% NII Holdings, Inc. (I) 44,000 2,405,040 Powerwave Technologies, Inc. (I)(L) 466,000 1,910,600 Syniverse Holdings, Inc. (I) 142,600 2,310,120 Credit Issuer, description rating (A) Shares Value Preferred Stocks 0.22% (Cost $1,230,942) Health Care Equipment 0.20% SerOptix, Inc. (Series A) (B)(G)(I)(K) CC- 500,000 125,000 SerOptix, Inc. (Series B) (B)(G)(I)(K) CC- 500,000 150,000 IT Consulting & Other Services 0.02% Gomez, Inc. (B)(G)(K) CC 6,427 30,014 Par value Issuer, description, maturity date Value Short-term investments 3.40% (Cost $4,617,476) Joint Repurchase Agreement 0.44% Joint Repurchase Agreement with Barclays PLC, dated 7-31-08 at 2.05% to be repurchased at $596,034 on 8-1-08, collateralized by $368,889 U.S. Treasury Inflation Indexed Bond, 3.675% due 4-15-28 (valued at $607,920, including interest). $596 596,000 Page 2 John Hancock Technology Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Shares Value Cash Equivalents 2.96% John Hancock Cash Investment Trust (T)(W) 2.5734 (Y) 4,021,476 4,021,476 Total investments (Cost $137,352,956) 100.16% Other assets and liabilities, net (0.16%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipt SPADR Sponsored ADR (B) Securities are fair valued in good faith under procedures established by the Board of Trustees. Fair value securities amounted $2,611,564 or 1.92% of the Fund's net assets as of July 31, 2008. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income producing security. (K) Direct placement securities are restricted to resale. The Fund may be unable to sell a direct placement security and it may be more difficult to determine a market value for a direct placement security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a direct placement security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Value as a percentage of Acquisition Acquisition Fund's net Value as of July Issuer, description date cost assets 31, 2008 BancTec, Inc. common stock 06-20-07 $4,728,640 1.55% $2,098,334 Gomez, Inc. common stock 09-10-02 2,177,612 0.00 1,532 preferred stock 01-23-06 64,275 0.02 30,014 SerOptix, Inc. common stock 01-12-98 50 0.04 54,098 preferred stock, Ser A 01-12-98 500,000 0.09 125,000 preferred stock, Ser B 04-05-00 666,667 0.11 150,000 Silicon Genesis Corp. common stock 09-05-00 2,999,997 0.11 152,586 Total 1.92% (L) All or a portion of this security is on loan as of July 31, 2008. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $2,098,334 or 1.55% of the net assets of the Fund as of July 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. Page 3 John Hancock Technology Fund Securities owned by the Fund on July 31, 2008 (Unaudited) (Y) Represents current yield as of July 31, 2008.  At July 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $137,410,014. Net unrealized depreciation aggregated $1,506,106, of which $19,294,129 related to appreciated investment securities and $20,800,235 related to depreciated investment securities. Page 4 Notes to portfolio of investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. In deciding whether to make a fair value adjustment to the price of a security, the Board of Trustees or their designee may review a variety of factors, including developments in foreign markets, the performance of U.S. securities markets and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed, but the Fund is calculating the net asset value. In view of these factors, it is likely that a Fund investing significant amounts of assets in securities in foreign markets will be fair valued more frequently than a Fund investing significant amounts of assets in frequently traded, U.S. exchange listed securities of large-capitalization U.S. issuers. For purposes of determining when fair value adjustments may be appropriate with respect to investments in securities in foreign markets that close prior to the NYSE, the Fund will, on an ongoing basis, monitor for significant market events. A significant market event may be a certain percentage change in the value of an index that tracks foreign markets in which Fund has significant investments. If a significant market event occurs due to a change in the value of the index, the pricing for investments in foreign markets that have closed prior to the NYSE will promptly be reviewed and potential adjustments to the net asset value will be recommended to the Funds Pricing Committee where applicable. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund may receive compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co., Inc. and MS Securities Services, Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Series Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 19, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 19, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: September 19, 2008
